CULPEPPER, Judge Pro Tern.
For the reasons assigned in the companion case No. 16,000-CA, entitled “Central Louisiana Electric Company, Inc. v. Pugh T. Huckabay, Jr. and his wife, Julie Rocquin Huckabay”, 446 So.2d 1327, in which a separate opinion is being rendered by us this date, the judgment appealed in the present case is amended to reduce the sum to be paid to James M. Herring and his wife, Paula Vetter Herring, to the sum of *1334$123,230, of which $9,480 represents the value of the servitude taken and $110,000 represents severance damages to the remainder and $3,750 represents attorney’s fees. Otherwise, the judgment appealed herein is affirmed. All costs of this appeal are assessed against the defendants.
AFFIRMED AS AMENDED.